EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	1.	(Currently amended) A method of electric vehicle operation, comprising:
determining a segment of a vehicle route;
determining vehicle weight using a vehicle weight sensor;
determining information about an external environment of a vehicle used by one or more users on the vehicle route, information about operational status of the vehicle including available electric power, one or more user command inputs to the vehicle, and one or more operational parameters of the vehicle including drive train parameter efficiency;
using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over the segment of the vehicle route; and
using a power management system of the vehicle, applying calculated electric power through setting drive train parameters to the vehicle to travel along the segment of the vehicle route at a calculated speed;
wherein the calculated speed is based at least in part on iteratively simulated speeds; [[and]]
wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information, and wherein the probable optimal speed is configured for optimal energy efficiency of the vehicle on the vehicle route; and
wherein determining information about operational status of the vehicle further comprises communicating with a remote database using the communication system, and wherein the operational status information includes: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users.

8.	(Canceled) 

11.	11.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a drive train, a communication system, and a user interface system;
a vehicle weight sensor attached to the vehicle to determine vehicle weight; and
a power management system for the electric power source able to determine information about an external environment of the vehicle, information about operational status of the vehicle, one or more user command inputs to the vehicle provided via the user interface by one or more users of the vehicle, and one or more operational parameters of the vehicle including drive train parameter efficiency, with the power management system using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over a segment of a vehicle route and acting to apply calculated electric power from the electric power source through setting drive train parameters to provide speed to the vehicle to travel along the segment of the vehicle route at the calculated speed;
wherein the calculated speed is based at least in part on maximizing energy efficiency of the vehicle within one or more constraints and is further based on historic energy efficiency of the vehicle on the vehicle route; and
wherein determining information about operational status of the vehicle further comprises communicating with a remote database using the communication system, and wherein the operational status information includes: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users.

17.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a drive train, a communication system, and a user interface system;
a vehicle weight sensor attached to the vehicle to determine vehicle weight; and
a power management system for the electric power source able to determine information about an external environment of the vehicle, information about operational status of the vehicle, one or more user command inputs to the vehicle provided via the user interface by one or more users of the vehicle, and one or more operational parameters of the vehicle including drive train parameter efficiency, with the power management system using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over a segment of a vehicle route and acting to apply calculated electric power from the electric power source through setting drive train parameters to provide speed to the vehicle to travel along the segment of the vehicle route at the calculated speed;
wherein the calculated speed is based at least in part on maximizing energy efficiency of the vehicle within one or more constraints and is further based on historic energy efficiency of the vehicle on the vehicle route; and


18.	(Canceled) 

28.	(New) The vehicle of claim 11, wherein the calculated speed is based at least in part on regenerative braking of the vehicle.

29.	(New) The method of claim 3, wherein the power management system determines the future destination while the vehicle is travelling to the future destination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D TISSOT/               Primary Examiner, Art Unit 3663